                 UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         EASTERN DIVISION
                   Civil Action No.: 4:18-cv-137-BO

JOHN DOE,                               )
                                        )
                   Plaintiff,           )
                                        )    REPLY IN SUPPORT OF
             v.                         )   DEFENDANTS’ MOTION TO
                                        )          DISMISS
EAST CAROLINA UNIVERSITY,               )
et al.,                                 )
                                        )
                   Defendants.          )

                          ARGUMENT IN REPLY

 I.   PLAINTIFF HAS NOT SUFFICIENTLY PLED A PLAUSIBLE
      GENDER BIAS CLAIM.

      Defendants challenge Plaintiff’s erroneous outcome Title IX claim based

on failure to allege “particular circumstances suggesting that gender bias was

a motivating factor behind the erroneous finding.” Yusuf v. Vassar College, 35

F. 3d 709, 715 (2d Cir. 1994).

   A. Alleged pro-victim or pro-compliance-with-Title-IX bias in
      administrators does not equal anti-male bias.

      Plaintiff urges the Court to adopt a more generous pleading standard for

discrimination claims than Fourth Circuit allows, and requests that the Court

equate expression that a university should prevent sexual assault or comply

with Title IX, to anti-male bias. Plaintiff relies on Doe v. Columbia University,

831 F.3d 46, 56-57 (2d Cir. 2016), which was based on the Second Circuit’s



        Case 4:18-cv-00137-BO Document 51 Filed 12/14/18 Page 1 of 17
more lenient pleading standard for discrimination in Title VII claims.

However, the Fourth Circuit no longer applies the more lenient Swierkiewicz

v. Sorema N.A., 534 U.S. 506 (2002) pleading standard to discrimination claims

after Iqbal and Twombly. See Doe v. Marymount Univ., 297 F.Supp.3d at 581,

fns. 7-9 (“Although the Fourth Circuit has yet to address the pleading standard

in Title IX cases, it is unlikely that the Fourth Circuit would adopt the Second

Circuit's modified ‘minimal plausible inference’ standard given the Fourth

Circuit's recent Title VII decisions.’”); McCleary-Evans v. Maryland Dep’t of

Transp., 780 F.3d 582, 586 (4th Cir. 2015).1

      A majority of courts have declined to adopt Doe v. Columbia University’s

reasoning, holding that its inferences are impermissible or the allegations of

bias were merely conclusory. See Doe v. Univ. of Colo. Boulder, 255 F.Supp.3d

1064, 1074-75 (D. Colo. 2017) (comparing cases that “have continued to accept

conclusory allegations of gender bias” with a “majority of cases” that held such




1
 Many courts believe that Iqbal and Twombly now preclude plaintiffs from
surviving dismissal on conclusory allegations of gender bias that previously
may have sufficed. See Streno v. Shenandoah Univ., 278 F.Supp.3d 924, 929-
32 (W.D. Va. 2017) (holding that allegations that gender-conforming sexual
misconduct complainants’ cases were heard, while gender-nonconforming
plaintiff’s was not, without more, would authorize a “fishing expedition”
contrary to Iqbal/Twombly); Doe v. Regents of the Univ. of California, No.
215CV02478SVWJEM, 2016 WL 5515711, at *4-5 (C.D. Cal. 2016) (also
collecting cases); Austin v. Univ. of Oregon, 205 F.Supp.3d 1214, 1223 (D. Or.
2016) (same).

                                       2
           Case 4:18-cv-00137-BO Document 51 Filed 12/14/18 Page 2 of 17
4829-6874-5090, v. 3
allegations “largely tend to show, if anything, pro-victim bias, which does not

equate to anti-male bias.”)

      In arguing that Bonner, Wilson, and Bellflower were victim advocates or

that hearing participants had “criminal justice backgrounds” is sufficient to

allege anti-male bias, Plaintiff urges this Court to infer anti-male bias from

pro-victim or anti-violence expression. (See DE 50 [“Resp.”] pp. 14-15). Plaintiff

also contends anti-male bias is shown in alleging that Hardy “publicly cit[ed]

statistics about college women and sexual assault” and said OCR

“forced…colleges and universities to evaluate existing reporting processes

associated with Title IX.” (Id.).Plaintiff argues these allegations distinguish

this case from those rejecting “generalized” OCR pressure or administrators

with “multiple roles” as insufficiently alleging bias. However, to infer anti-male

bias from these allegations, the Court must impermissibly equate pro-victim

or pro-Title IX-compliance expressions with anti-male bias.

      Plaintiff cites a case illustrating the inherent difference between pro-

victim bias and anti-male bias. In Doe v. Marymount Univ., 297 F.Supp.3d 573,

585 (E.D. Va. 2018), the plaintiff alleged specific statements his adjudicator

made in a prior case where a male student alleged sexual assault. The

adjudicator asked the student whether he was aroused when he was assaulted,

and expressed disbelief when he said no. 297 F.Supp.3d at 585-86. These

offensive statements demonstrated “discriminatory views” toward male


                                        3
           Case 4:18-cv-00137-BO Document 51 Filed 12/14/18 Page 3 of 17
4829-6874-5090, v. 3
students, regardless of whether the student was a complainant or respondent.

Id. at 586. Here, as discussed in more detail below, Plaintiff has failed to allege

facts showing anti-male bias, as opposed to pro-victim or pro-compliance views.

    B. The other cases cited by Plaintiff are distinguishable.

      In his Response, Plaintiff points to other cases where a plaintiff survived

a motion to dismiss on gender bias, but they are easily distinguishable.2

      In Doe v. Baum, 903 F.3d 575, 586 (6th Cir. 2018), the Sixth Circuit held

the plaintiff sufficiently pled gender bias by alleging that the panel discredited

the testimony of Doe and his male witnesses, Doe’s fraternity brothers, but

credited testimony by Roe and her female witnesses, Roe’s sorority sisters.

Because the plaintiff alleged facts suggesting the male witnesses were held to

a different standard than female witnesses, the Sixth Circuit held that gender

bias was pled. Id. at 587.

      Here, Plaintiff neither testified nor presented witnesses in the subject

proceedings. Plaintiff’s alleged procedural flaws, discussed in more detail

below, such as the panel’s alleged refusal to ask Complainant two questions

Plaintiff submitted, do not parallel Baum’s disparity in treatment of male and

female witnesses. Plaintiff has not identified the questions, nor their nature or




2
 These authorities acknowledge that “institutional pressure,” standing alone,
is insufficient to allege gender bias, and discuss what additional factual matter
is sufficient.

                                        4
           Case 4:18-cv-00137-BO Document 51 Filed 12/14/18 Page 4 of 17
4829-6874-5090, v. 3
purpose, so no gender bias can be inferred regarding the panel’s decision to

screen them. (See DE 1 [“Compl.”] ¶157; Resp. at 15). As such, the facts in

Baum are easily distinguished.

      In Doe v. Miami University, 882 F.3d 579, 593 (6th Cir. 2018), the

plaintiff alleged a pattern of gender-biased decisionmaking that affected his

case–general failure to pursue men’s complaints, and, in his case, investigating

the female’s sexual misconduct complaint against him, but not his counter-

complaint of sexual misconduct against her. Id. at 590-91, 593. These

allegations suggested the university did not take male complaints of sexual

misconduct    seriously,   which       established   anti-male   bias,    and   are

distinguishable.

      Plaintiff’s   allegations   of    gender-biased    training   are    likewise

insufficient.3 Although Plaintiff does not need to allege each date, he must

factually allege that gender-biased training occurred before his hearing, which

he has not. (See Compl. ¶¶39-47, 142).4 Plaintiff’s allegations that training was




3
  Plaintiff inaccurately characterizes the then-prevailing guidance, the 2014
Questions and Answers [DE 44-3] (“Q&A”), which directs: “Questioning about
the complainant’s sexual history with anyone other than the alleged
perpetrator should not be permitted.” Here, Plaintiff alleged no sexual history
between Plaintiff and Complainant that the panel could have asked about or
considered.
4 Plaintiff’s suggestion that the Court review alleged ATIXA documents that

were not attached or incorporated by reference in the Complaint is
inappropriate on a Rule 12(b)(6) motion to dismiss.

                                          5
           Case 4:18-cv-00137-BO Document 51 Filed 12/14/18 Page 5 of 17
4829-6874-5090, v. 3
“trauma-informed,” (as required by OCR guidance), did not allege the approach

applied only to female complainants, and would not show anti-male bias. (See

Q&A at 28-29, 32, 38, 42, 44-45).

      Plaintiff alleges, at most, pro-victim or pro-compliance bias, not anti-

male bias. As such, Plaintiff’s Title IX claim should be dismissed.

II.   THE UNIVERSITY AND OFFICIAL-CAPACITY DEFENDANTS
      HAVE NOT WAIVED SOVEREIGN IMMUNITY.

      Plaintiff argues Defendants waived Eleventh Amendment immunity by

appearing and defending this litigation, citing Lapides v. Board of Regents of

University System of Georgia, 535 U.S. 613 (2002). In Lapides, a state

university removed a suit to federal court, voluntarily invoking federal

jurisdiction, and could not thereafter claim sovereign immunity. 535 U.S. at

619-21. Lapides is inapposite, because Plaintiff’s Complaint, not voluntary

removal, involuntarily subjected Defendants to suit in federal court. Further,

the university faced only state-law claims, not federal claims where sovereign

immunity was waived. 535 U.S. at 617-18. Here, this Court has jurisdiction

over Plaintiff’s Title IX claims against the University. 42 U.S.C. § 2000d-7(a)(1)

(abrogating sovereign immunity for Title IX claims). Defendants properly

appeared and defended Plaintiff’s Title IX claims and claims against

individual-capacity Defendants. Finally, the Motion for Preservation Order

was immediately necessary to preserve documents that Plaintiff alleges



                                        6
           Case 4:18-cv-00137-BO Document 51 Filed 12/14/18 Page 6 of 17
4829-6874-5090, v. 3
support his Title IX claims, due to Plaintiff’s efforts to obtain an expunction,

which would destroy those documents. Defendants, by opposing potential

spoliation, did not “voluntarily” waive jurisdiction on Plaintiff’s due process

and breach of contract claims. See DeCecco v. Univ. of S. Carolina, 918

F.Supp.2d 471, 498-99 (D.S.C. 2013) (sovereign immunity not waived by

participation in discovery). Defendants properly raised sovereign immunity in

the first pleading addressing Plaintiff’s substantive claims, accompanied by

alternative arguments challenging Plaintiff’s claims on the merits.

       As Plaintiff requests injunctions only to reverse his disciplinary

proceedings and destroy related records, “the heart of the dispute involves past

conduct and would require the Court to issue an order which would be,

fundamentally, retrospective.” See Biggs v. N. Carolina Dep't of Pub. Safety,

No. 5:17-CV-120-BO, 2018 WL 5621964, at *3 (E.D.N.C. 2018). Thus, the Ex

parte Young exception for prospective relief does not apply. Defendants have

sovereign immunity as to Plaintiff’s due process and breach of contract claims,

which should be dismissed.

III.   PLAINTIFF HAS NOT SUFFICIENTLY PLED A DUE PROCESS
       CLAIM.5

5While Defendants did not challenge Plaintiff’s due process claims as to the
existence of a property or liberty interest, they do not “concede” that Plaintiff
had a property or liberty interest. Neither the Supreme Court nor the Fourth
Circuit has explicitly recognized such a right. Sansotta v. Town of Nags
Head, 724 F.3d 533, 540 (4th Cir. 2013)).


                                       7
           Case 4:18-cv-00137-BO Document 51 Filed 12/14/18 Page 7 of 17
4829-6874-5090, v. 3
   A. Plaintiff is not entitled to “heightened” protection.

      Plaintiff argues that “heightened” due process protections applied

because he faced potential expulsion. However, no authority requires

“heightened” due process for university disciplinary actions. Rather, the

Fourth Circuit has held that a student facing possible expulsion or suspension

must receive “advance notice of the charges, a fair opportunity to be heard, and

an impartial decision-maker.” Henson v. Honor Comm. of Univ. of Va., 719 F.2d

69, 74 (4th Cir. 1983); see also Butler v. Rector & Bd. of Visitors of Coll. of

William & Mary, 121 F.App’x 515, 519-20 (4th Cir. 2005).

      Plaintiff appears to rely on Doe v. Alger, 228 F.Supp.3d 713, 729 (W.D.

Va. 2016), which held a student facing expulsion should receive a “statement

of the specific charges and grounds which, if proven, would justify expulsion

under the regulations of the [University].” However, this opinion is not binding

precedent, and in fact conflicts with Fourth Circuit cases. The Fourth Circuit

requires “only that such descriptive explanation be afforded as to permit [the

plaintiff] to identify the conduct giving rise to the dismissal and thereby enable

[her] to make a response.” Hanton v. Gilbert, 842 F.Supp. 845, 852 (M.D.N.C.),

aff'd, 36 F.3d 4 (4th Cir. 1994) (citing Linton v. Frederick Cty. Bd. of Cty.

Comm'rs, 964 F.2d 1436, 1440 (4th Cir. 1992)). Based on this standard,

Plaintiff has failed to allege facts to support a due process claim.



                                        8
           Case 4:18-cv-00137-BO Document 51 Filed 12/14/18 Page 8 of 17
4829-6874-5090, v. 3
   B. Plaintiff received sufficient due process in his administrative
      suspension.

      Plaintiff argues that Defendants violated his due process rights by

suspending him “before the investigation commenced and any determination

was made that a hearing was necessary,” and providing “neither sufficient

notice of the university charges nor a meaningful opportunity to be heard.”

(Resp. p. 19).

      In arguing he received insufficient notice, Plaintiff contends that

Defendants rely on “information that Plaintiff may have gleaned from other

sources.” (Id.) To the contrary, Defendants gave Plaintiff sufficient information

regarding his charges, including: 1) that the claims involved Title IX violations

regarding his sexual encounter with Complainant; (Compl. ¶¶88-89); 2) M.K.’s

statement regarding Plaintiff admitting to sex with Complainant (Compl. ¶89);

and 3) that the same incident was under criminal investigation, in which

Plaintiff faced charges that he raped Complainant. (Id.) Moreover, Plaintiff

was informed in writing that his administrative suspension was related to his

arrest for sexual assault against Complainant. (Compl. ¶¶90, 95).

      OCR guidance required interim measures immediately upon ECU’s

learning of the allegation, not after an investigation. (Q&A, p. 35 (requiring

“interim measures to protect complainant in the educational setting” even if




                                       9
           Case 4:18-cv-00137-BO Document 51 Filed 12/14/18 Page 9 of 17
4829-6874-5090, v. 3
an investigation has not yet begun); see also id. pp. 39-40 (requiring interim

measures as soon as officials are made aware of the complaint)).

      Plaintiff concedes that he received the opportunity to be heard at a

December 2, 2015 meeting. (Compl. ¶89). Plaintiff attempts to characterize

Defendants’ argument as asserting that Plaintiff “waived” his due process

rights. Conversely, Defendants simply noted that Plaintiff had opportunities

to be heard, and declined based upon his attorney’s advice. (Id.). Plaintiff also

appealed his suspension. (Id. ¶98). As such, Plaintiff received sufficient due

process regarding his administrative suspension.

      C. Plaintiff received a fair hearing.

      Plaintiff contends that he proffered “forensic evidence” that Complainant

took birth control to establish that they discussed her birth control before

sexual activity. (Resp. p. 21). However, simply introducing “forensic evidence”

of her birth control would not have proved such a conversation, and Plaintiff

declined to testify at the hearing. Plaintiff does not allege that he informed the

panel of his conversation with Complainant, nor that he told anyone why he

believed birth control was relevant. Without this context, birth control

evidence relates only to “complainant’s sexual history with anyone other than

the alleged perpetrator,” which was prohibited. (Q&A, p. 38). As such, the

panel reasonably excluded birth control evidence, which did not violate due




                                       10
           Case 4:18-cv-00137-BO Document 51 Filed 12/14/18 Page 10 of 17
4829-6874-5090, v. 3
process. See e.g., Tanyi v. Appalachian State Univ., No. 5:14-CV-170RLV, 2015

WL 4478853, at *3 (W.D.N.C. 2015).

      Plaintiff’s polygraph test, Complainant’s social media posts, and

evidence Complainant enrolled at another university were also properly

screened by the panel, as discussed in Defendants’ prior briefing.

      D. Plaintiff was not denied any “right to cross examination.”

      Plaintiff contends that he was prevented from conducting cross-

examination. However, as stated in OCR’s September 22, 2017 Dear Colleague

letter, then-applicable federal guidance “discouraged cross-examination by the

parties, suggesting that allowing cross-examination may itself actually violate

Title IX.” In fact, OCR guidance at the time specifically stated: “OCR does not

require that a school allow cross-examination of witnesses, including the

parties, if they testify at the hearing.” (Q&A, p. 38). Defendants cannot be held

liable for following prevailing federal guidance.

      Moreover, Plaintiff was allowed to submit questions, which were

screened by the panel. This also complied with OCR guidance, which stated:

“A school may… allow the parties to submit questions to a trained third party

(e.g., the hearing panel) to ask the questions… OCR recommends that the third

party screen the questions… and only ask those it deems appropriate and

relevant to the case.” (Q&A F-6, p. 31).




                                       11
           Case 4:18-cv-00137-BO Document 51 Filed 12/14/18 Page 11 of 17
4829-6874-5090, v. 3
      E. Plaintiff’s allegation that the preponderance of the evidence
         standard was not followed is conclusory and insufficient.

      Despite Plaintiff’s assertions, Defendants do not take a “punitive posture

against Plaintiff” or “mischaracterize” his decision not to testify at the

disciplinary hearing. Rather, Defendants simply point out that Plaintiff

declined to testify, which left Complainant and M.K. as the only testimony in

the record. Both presented testimony that supported a finding of misconduct,

which meant the only competent evidence in the record supported a finding of

misconduct. Even if the panel allowed evidence of Complainant’s birth control

and Plaintiff’s polygraph test results, sufficient record evidence supported the

panel’s finding of misconduct.

      F. Plaintiff received a meaningful appeal process.

      Plaintiff contends that Defendant Hardy, who heard his appeal, was

biased because she served as spokesperson for Title IX compliance. Plaintiff

does not explain how this would establish bias. “Due process does not require

absolute neutrality on the part of university officials tasked with investigating

and administering disciplinary hearings.” Gulyas v. Appalachian State Univ.,

No. 516CV00225RLVDCK, 2017 WL 3710083, at *4, reconsideration denied,

2017 WL 4294109 (W.D.N.C. 2017). It is when the official directs the

proceedings with the primary purpose of obtaining a conviction rather than

seeking out the truth that the line is crossed. Id. While Plaintiff makes



                                       12
           Case 4:18-cv-00137-BO Document 51 Filed 12/14/18 Page 12 of 17
4829-6874-5090, v. 3
numerous conclusory allegations of bias, the facts alleged would not support

an inference that Hardy heard his appeal with the primary purpose of

obtaining a conviction, rather than seeking out the truth. Instead, Plaintiff

essentially lists his appeal grounds, and contends that Hardy’s failure to

reverse the decision establishes disqualifying bias. Such conclusory allegations

do not establish that Plaintiff’s appeal was not meaningful.


IV.   PLAINTIFF HAS          NOT     SUFFICIENTLY          PLED     A   VALID
      CONTRACT.

      As discussed by both parties, no North Carolina court has ever ruled that

a student handbook constitutes a valid contract between the student and

university. Resp. at 28-29; see Chandler v. Forsyth Tech. Cmty. Coll., 294

F.Supp.3d 445, 458-59 (M.D.N.C. 2018) (citing cases). Plaintiff’s attempt to

distinguish these cases, by arguing that ECU’s policies describe a university-

student “agreement,” does not establish a contract under North Carolina law.

(See Resp. p. 29). Even where a handbook recites an “agreement” or

“understanding,” it is not a contract. Norman v. Tradewinds Airlines, Inc., 286

F.Supp.2d 575, 586 (M.D.N.C. 2003) (citations omitted). Under this principle,

a student handbook must expressly state that it forms a “contract” between

student and university, rather than an “agreement” or “understanding.” ECU’s

policies do not. Similarly, a signed acknowledgment that Plaintiff received




                                      13
           Case 4:18-cv-00137-BO Document 51 Filed 12/14/18 Page 13 of 17
4829-6874-5090, v. 3
policies does not create a contract under North Carolina law. See Howell v.

Town of Carolina Beach, 106 N.C. App. 410, 414-15 (1992).

      Plaintiff has not alleged a valid contract; thus, his breach of contract

claims should be dismissed.



      Respectfully submitted, this the 14th day of December, 2018.

                                    /s/ Dan M. Hartzog, Jr.
                                    DAN M. HARTZOG
                                    N.C. State Bar No. 5648
                                    DAN M. HARTZOG JR.
                                    N.C. State Bar No. 35330
                                    KATHERINE BARBER-JONES
                                    N.C. State Bar No. 44197
                                    E-mail: dmh@cshlaw.com
                                             dhartzogjr@cshlaw.com
                                             kbarber-jones@cshlaw.com
                                    CRANFILL SUMNER & HARTZOG LLP
                                    Attorneys for Defendants
                                    Post Office Box 27808
                                    Raleigh, North Carolina 27611-7808
                                    Telephone: 919/828-5100
                                    Facsimile: 919/828-2277




                                      14
           Case 4:18-cv-00137-BO Document 51 Filed 12/14/18 Page 14 of 17
4829-6874-5090, v. 3
                     CERTIFICATE OF COMPLIANCE

       Pursuant to Local Civil Rule 7.2(f)(4), the undersigned hereby certify and
attest that this Reply Memorandum complies with the word count limits set
forth in Local Civil Rule 7.2(f)(2)-(3). Excluding the case caption, the signature
block, any required certificates, any table of contents, any table of authorities,
and any attachments, exhibits, affidavits, and other addenda (393 words), the
word count of this Memorandum (3191 words) does not exceed 2,800 words, as
computed using the word count function of the word processing program used
to create this Memorandum.

                                            /s/ Dan M. Hartzog Jr.
                                            /s/ Katherine Barber-Jones




                                       15
           Case 4:18-cv-00137-BO Document 51 Filed 12/14/18 Page 15 of 17
4829-6874-5090, v. 3
                 UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         EASTERN DIVISION
                   Civil Action No.: 4:18-cv-137-BO


JOHN DOE,                              )
                                       )
                   Plaintiff,          )
                                       )
             v.                        )     CERTIFICATE OF SERVICE
                                       )
EAST CAROLINA UNIVERSITY,              )
et al.,                                )
                                       )
                   Defendants.         )

      I hereby certify that on December 14, 2018, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system, which will

transmit the document to the following counsel of record:

NESENOFF & MILTENBERG, LLP                 WHITE & ALLEN, P.A.
Andrew T. Miltenberg, Esq.                 Matthew S. Sullivan, Esq.
Kara L. Gorycki, Esq.                      106 S. McLewean Street
363 Seventh Avenue, Fifth Floor            P.O. Box 3169
New York, NY 10001                         Kinston, NC 28502
amiltenberg@nmllplaw.com                   msullivan@whiteandallen.com
kgorycki@nmllplaw.com                      Local Civil Rule 83.1 Counsel
Attorneys for Plaintiff John Doe                 for Plaintiff John Doe

      This the 14th day of December, 2018.

                                     /s/ Dan M. Hartzog Jr.
                                     DAN M. HARTZOG
                                     N.C. State Bar No. 5648
                                     DAN M. HARTZOG JR.
                                     N.C. State Bar No. 35330
                                     KATHERINE BARBER-JONES
                                     N.C. State Bar No. 44197


                                      16
           Case 4:18-cv-00137-BO Document 51 Filed 12/14/18 Page 16 of 17
4829-6874-5090, v. 3
                                    E-mail: dmh@cshlaw.com
                                             dhartzogjr@cshlaw.com
                                             kbarber-jones@cshlaw.com
                                    CRANFILL SUMNER & HARTZOG LLP
                                    Attorneys for Defendants
                                    Post Office Box 27808
                                    Raleigh, North Carolina 27611-7808
                                    Telephone: 919/828-5100
                                    Facsimile: 919/828-2277




                                      17
           Case 4:18-cv-00137-BO Document 51 Filed 12/14/18 Page 17 of 17
4829-6874-5090, v. 3
